          Case 1:19-cv-02337-AJN-SN Document 67 Filed 01/19/21 Page 1 of 1



                                        Joseph J. Ranni, LL.M. Attorney at Law
                                  Admitted in New York, New Jersey, Pennsylvania and Florida




By ECF


                                                                    January 19, 2021
Honorable Alison J. Nathan
U.S. District Courthouse
Southern District of New York
40 Foley Street, Courtroom 906
New York, New York 10007-1312

          Re:     Teddy Volkswagen of the Bronx, LLC v. Phillip Demersky
                  Case No.: 1:19-cv-2337 (AJN) (SN)

Dear Judge Nathan:

          As you are aware our office represents the Defendant in connection with the above
action.

       Our apologies to both the Court and counsel for not responding sooner as we believed we
had consented to a joint letter.

       The parties had conferred relative to mediation and referral to a Magistrate. While
Defendant was amenable to both, Plaintiff was unwilling to consent. Defendant remains willing
to conduct this bench trial by video.

        Defendant does recognize Plaintiffs’ counsel’s courtesy in our attempt to file a joint
letter. We apologize that our consent was not communicated clearly.

       Please contact our offices if there is any additional information or documentation that
may be helpful to the Court’s review. Thank you for your time, attention and consideration of
this matter.

                                                                    Sincerely,

                                                                    Joseph J. Ranni

                                                                    Joseph J. Ranni


cc: Emanuel Kataev, Esq. (via ECF)




          148 N. Main Street // Florida, NY 10921 // t: 845.651.0999 // f: 845.651.5111 // www.RanniLaw.com
